Case 8:19-cv-02585-TPB-SPF Document 4 Filed 10/22/19 Page 1 of 4 PageID 130
Case 8:19-cv-02585-TPB-SPF Document 3 Filed 10/21/19 Page 1 of 4 PageID 126




 Oct 22,, 2019                                            WhitneyyDupppins
Case 8:19-cv-02585-TPB-SPF Document 4 Filed 10/22/19 Page 2 of 4 PageID 131
Case 8:19-cv-02585-TPB-SPF Document 3 Filed 10/21/19 Page 2 of 4 PageID 127




    Oct 22, 2019                                         WhitneyDuppins
Case 8:19-cv-02585-TPB-SPF Document 4 Filed 10/22/19 Page 3 of 4 PageID 132
Case 8:19-cv-02585-TPB-SPF Document 3 Filed 10/21/19 Page 3 of 4 PageID 128




  Oct 22
       2, 2019                                           WhitneyyDupppins
Case 8:19-cv-02585-TPB-SPF Document 4 Filed 10/22/19 Page 4 of 4 PageID 133
Case 8:19-cv-02585-TPB-SPF Document 3 Filed 10/21/19 Page 4 of 4 PageID 129




    Oct 22, 2019                                           WhitneyDuppins
